68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. COPLEY, Plaintiff-Appellant,v.BUCKEYE SAVINGS BANK, formerly known as Buckeye Savings andLoan Company, Defendant-Appellee.
No. 94-2417.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1995.Decided:  Oct. 17, 1995.

James E. Copley, Appellant Pro Se.
Robert Clarke VanDervort, James Sheridan Chase, ROBINSON & McELWEE, Charleston, West Virginia, for Appellee.
Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Appellee in Appellant's action for damages allegedly resulting from Appellee's wrongful foreclosure of Appellant's property.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Copley v. Buckeye Sav. Bank, No. CA-94-119 (S.D.W.Va., Sept. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellee did not note an appeal from the court's denial of its motion for summary judgment on its counterclaim